904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward Nathaniel CARLTON;  Richard Lee Henderson,Plaintiffs-Appellants,v.John JABE;  Warden Hofbauer;  Captain Hensley, Defendants-Appellees.
No. 89-2063.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Edward Nathaniel Carlton and Richard Lee Henderson appeal the summary judgment for the defendant prison officials in this civil rights action filed under 42 U.S.C. Sec. 1983.  Carlton and Henderson alleged that defendants took unreasonable steps to quell disturbances at the State Prison of Southern Michigan after one prison guard was murdered and another stabbed in the neck by prisoners.  The magistrate recommended that summary judgment for defendants be granted, and plaintiffs failed to object.  The district court adopted the magistrate's recommendation and granted summary judgment for defendants.


3
Plaintiffs waived their right to appeal by their failure to object to the magistrate's report.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  A letter from plaintiff Carlton to the district court clerk cannot be construed as objections to the report because Carlton makes no reference to it.  Thus, although the letter was docketed as "objections," in fact plaintiffs failed to object.


4
Accordingly, for the foregoing reasons and for the reasons stated in the magistrate's report and recommendation entered February 24, 1989, and adopted by the district court on August 28, 1989, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.